Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 2, 2009 Registration Statement No. 333-155345 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NovaDel Pharma Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 22-2407152 (State or other jurisdiction of incorporation or (Primary Standard Industrial (I.R.S. Employer Identification No.) organization) Classification Code) 25 Minneakoning Road Flemington, NJ 08822 (908) 782-3431 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Steven B. Ratoff Interim President and Chief Executive Officer NovaDel Pharma Inc. 25 Minneakoning Road Flemington, NJ 08822 (908) 782-3431 (Name, address, including zip code, and telephone number including area code, of agents for service) Copies to: Emilio Ragosa, Esq. Morgan,
